Citation Nr: 1127767	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  99-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Evaluation of inguinal hernia, left, post-operative, which is rated as 30 percent disabling.  

2. Evaluation of left carpal tunnel syndrome, which is rated as 30 percent disabling.

3. Evaluation of right carpal tunnel syndrome (CTS), which is rated as 20 percent disabling.  

4. Service connection for chronic obstructive pulmonary disease (COPD).

5. Service connection for hypertension.

6. Service connection for bladder cancer.  

7. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1965 to March 1967.               

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.      

In March 2005, the Board denied the Veteran's claim for service connection for a heart disorder, and his claim for a TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), which, in an Order dated in February 2007, remanded the matter to the Board for further development.  The Court agreed with a joint motion filed in January 2007 stating that additional medical inquiry was necessary with regard to the Veteran's claim that his heart disorder relates to his tobacco use during service and to his service-connected nicotine dependence.  

In the interim between the Board's March 2005 decision and the Court's February 2007 remand, the Veteran appealed to the Board additional claims.  In an October 2006 substantive appeal, the Veteran appealed the increased rating claims noted above as well as service connection claims for COPD and hypertension.    

In September 2007, the Board remanded each of these issues for additional development.  Since then, the Veteran appealed (in January 2009) to the Board another issue, the RO's denial of his claim for service connection for bladder cancer.  

Since the Board's September 2007 remand, the RO has granted service connection for a heart disorder.  As such, that issue is not before the Board.  

In the analysis below, the Board will decide each of the service connection claims remaining on appeal.  The claims for increased rating will be addressed in the REMAND portion of the decision below.  Each will be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that the Veteran's COPD is attributable to his use of tobacco products.      

2.  The preponderance of the evidence of record indicates that the Veteran's hypertension is attributable to his use of tobacco products.      

3.  The preponderance of the evidence of record indicates that the Veteran's bladder cancer is attributable to his use of tobacco products.      


CONCLUSIONS OF LAW

1.  The Veteran's COPD is attributable to his use of tobacco products.  38 U.S.C.A. §§ 1103, 1110 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310 (2010).  

2.  The Veteran's hypertension is attributable to his use of tobacco products.  38 U.S.C.A. §§ 1103, 1110 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310 (2010).  

3.  The Veteran's bladder cancer is attributable to his use of tobacco products.  38 U.S.C.A. §§ 1103, 1110 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several VCAA notification letters dated between April 2004 and February 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran received VCAA notice prior to the adverse rating decisions on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the Veteran's claims have been readjudicated several times in statements of the case and supplemental statements of the case of record.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And VA provided the Veteran with VA compensation examinations into his claims.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.

II.  The Merits to the Claims for Service Connection

In April 2004, the Veteran claimed service connection for COPD and hypertension.  In April 2007, he claimed service connection for bladder cancer.  He asserts that these disorders developed as a result of smoking due to nicotine dependence, which has been service connected since February 1998.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

However, since 1998, VA has been prohibited by statute from granting service connection for death or disability on the basis that such death or disability resulted from an injury or disease attributable to the use of tobacco products during military service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; VAOPGCPREC 2-93, 19-97.  See also Kane v. Principi, 17 Vet. App 97, 101 (2003).  This bar applies to claims for secondary service connection as well.  Indeed, 38 C.F.R. § 3.310 specifically excepts from its provisions 38 C.F.R. § 3.300(c), which states that "[f]or claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service connected under § 3.310(a)."  

In this matter, the evidence is clear that the Veteran currently has COPD, hypertension, and bladder cancer.  Volumes of VA and private medical evidence demonstrate that the Veteran has been treated for these disorders.  The record is also clear that the Veteran's service-connected nicotine addiction is related to his tobacco usage during service.  Moreover, it is clear in the record that the Veteran's COPD, hypertension, and bladder cancer are due to his tobacco smoking.  The medical evidence overwhelmingly demonstrates this in multiple letters and reports of record from several different physicians.  In several letters dated from April 2004, the Veteran's private treating physician discusses a "possible relationship" between smoking, and hypertension and COPD.  In a July 2007 note, the Veteran's private physician stated that the Veteran's bladder cancer "is probably related to his smoking (nicotine) exposure."  In a March 2008 VA compensation examination opinion, it is stated that "it is as likely as not that smoking is the cause for bladder cancer."  A February 2009 VA compensation examination opinion attributes the Veteran's COPD to his smoking.  An April 2010 VA compensation examination opinion found it likely that the Veteran's nicotine dependence and smoking caused his hypertension and COPD.  And in May 2010 and March 2011 letters, the Veteran's treating private physician noted the Veteran's COPD, hypertension, and bladder cancer, and stated that each disorder is "known to be related to smoking abuse.  It is related to his smoking since he was in the army."  

Based on this evidence, the Board finds service connection for COPD, hypertension, and bladder cancer unwarranted on a secondary basis.  38 C.F.R. §§ 3.300, 3.310.  

The Board has reviewed the record to determine whether service connection may be warranted in this matter on another basis.  Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  Certain disorders, such as hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical -evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this matter, the record lacks evidence indicating that the Veteran had COPD, hypertension, or bladder cancer during service, within the first year of discharge from service, or manifested a continuity of symptomatology indicative of either disorder in the years following discharge from service in 1967.  The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of a lung, hypertension, or bladder disorder.  The earliest evidence of record that the Veteran had either of these disorders is dated in the late 1990s, over 30 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be construed as evidence against a claim of service connection).  The Veteran did not assert service connection for these disorders until 2004, over 35 years following discharge from service.  And, despite the volumes of medical records in the claims file, and the many medical professionals who have reviewed the Veteran's case, the record contains no medical nexus opinion relating COPD, hypertension, or bladder cancer to a nonsmoking-related aspect of active service.  See Pond, supra.  Rather, as indicated earlier, the medical evidence consistently indicates that the disorders at issue here are due to the Veteran's smoking.  

In sum, the evidence of record indicates that the Veteran's COPD, hypertension, and bladder cancer results from his smoking and nicotine addiction.  As no evidence of record indicates that the Veteran's disorders may have been otherwise incurred during service or within one year of discharge from service, a service connection finding would be unwarranted here.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Parenthetically, the Board notes that, in a March 2011 rating decision, the RO granted service connection for the Veteran's heart disorder as secondary to his nicotine addiction.  Much of the medical evidence used in that decision to grant has been used in this decision to deny - i.e., both decisions relied on medical evidence to find that the Veteran's disorders were due to nicotine addiction and tobacco use.  The difference between the claim for a heart disorder on the one hand, and the claims for COPD, hypertension, and bladder cancer on the other, is that the former claim was filed by the Veteran prior to the change in law in 1998, while the latter claims were filed by the Veteran several years after the 1998 change in law.  As such, the older version of the law applied in the March 2011 rating decision, resulting in a grant for benefits, while the newer law was applied in this decision, resulting in the denials.  



(Continued on the next page)

ORDER

1. Entitlement to service connection for COPD is denied.      

2. Entitlement to service connection for hypertension is denied.    

3. Entitlement to service connection for bladder cancer is denied.    


REMAND

The Veteran claims entitlement to higher disability ratings for his hernia and CTS disorders.  The Board finds remand for new examinations warranted here.  The Veteran has not undergone VA examination for these disorders since May 2005.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination).

The Board will also remand the Veteran's claim for a TDIU as it may be inextricably intertwined with the claims for increased rating.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examinations with appropriate specialists to determine the nature and severity of the Veteran's service-connected hernia and CTS disorders.  The claims file must be made available to and reviewed by each examiner in conjunction with each examination, and each examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The RO should then readjudicate the issues on appeal, to include the claim for a TDIU.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


